DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
In the amendments filed on 12/17/2021, claims 1-20 are pending. Claims 1 and 11 are amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 2015/0307702 A1) in view of Hibben (US 2015/0020965 A1, cited in IDS) and Kasemi et al. (US 2015/0344615 A1, cited in IDS).
Regarding claim 1, Grun teaches a two-component kit containing components (a) and (b) [0034], wherein the component (a) contains epoxy compound(s) [0033], wherein the epoxy compound(s) are optionally an epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 [0064], wherein the component (b) contains a mixture of styrenated phenol with a low molecular weight amine [0033], wherein the mixture of styrenated phenol with a low molecular weight amine is a hardener [0007, 0033], wherein the low molecular weight amine is a “specific amine”, bis(4-aminocyclohexyl)methane (PACM), BAC [0019] that is 1,3-bis(aminomethyl)cyclohexane [0012], or mixtures of two or more thereof [0019], wherein the “specific amine” is [0010] 1,3-bis(aminomethyl)cyclohexane (BAC) or, further N-(2-aminoethyl)piperazine (AEP) [0012], wherein a further additional ingredient for an 
Grun does not teach a specific embodiment wherein the one or more epoxy resins in the first part is/are one or more liquid epoxy resins. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Grun’s epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 as Grun’s epoxy compound(s) in Grun’s component (a), which would read on wherein the one or more epoxy resins in the first part is/are one or more liquid epoxy resins as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 is beneficial for being a suitable species of epoxy resin for the epoxy compound(s) [0064] in component (a) [0033].

Grun does not teach that the first part further comprises titanium dioxide. However, Kasemi teaches a pigment that is titanium dioxide [0091] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-aminocyclohexyl)methane [0036], wherein the at least one epoxy resin is optionally a polyepoxide liquid resin [0070], wherein the auxiliary or additive optionally comprises [0085] an inorganic filler [0089], wherein the auxiliary or additive optionally comprises [0085] an accelerator [0092], wherein the composition can be used as an anchoring adhesive [0119]. Grun and Kasemi are analogous art because both references are in the same field of endeavor of an adhesive composition consisting essentially of a first part comprising one or more epoxy resins that are optionally one or more liquid epoxy resins, optionally a filler, and optionally a pigment, and a second part consisting essentially of an amine that is a hardener or curing agent, optionally an 
Grun does not teach a specific embodiment wherein the amines in the second part are 1,3-cyclohexanedimethanamine, 1-(1-piperazinyl)-2-aminoethane, and bis(4-aminocyclohexyl)methane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Grun’s bis(4-aminocyclohexyl)methane (PACM),  Grun’s 1,3-bis(aminomethyl)cyclohexane (BAC), and Grun’s N-(2-aminoethyl)piperazine (AEP) as Grun’s low molecular weight amine in Grun’s component (b), which would read on wherein the amines in the second part are 1,3-cyclohexanedimethanamine, 1-(1-piperazinyl)-2-aminoethane, and bis(4-aminocyclohexyl)methane as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a two-component kit with a similar ability for the components (a) and (b) to react with one another when they come into contact with one another during use, and/or a two-component kit with a similar ability to be used as a curable substance for fixing purposes because Grun teaches that the two-component kit contains components (a) and (b) [0034], that the component (b) contains a mixture of styrenated phenol with a low molecular weight amine [0033], that the mixture of styrenated phenol with a low molecular weight amine is a hardener [0007, 0033], that the low molecular weight amine is a “specific amine”, bis(4-aminocyclohexyl)methane (PACM), BAC [0019] that is 1,3-bis(aminomethyl)cyclohexane [0012], or mixtures of two or more thereof [0019], that the “specific amine” is [0010] 1,3-bis(aminomethyl)cyclohexane (BAC) or, further N-(2-aminoethyl)piperazine (AEP) 
Grun does not teach a specific embodiment wherein the second part further consists essentially of salicylic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s curing catalyst that is salicylic acid to modify Grun’s component (b), which would read on wherein the second part further consists essentially of salicylic acid as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for catalyzing curing when Grun’s two-component kit is used and for preventing reaction of Grun’s epoxy compound(s) during storage because Grun teaches that the two-component kit contains components (a) and (b) [0034], that a further additional ingredient for an individual component of the composition is optionally a curing catalyst that is salicylic acid [0049], that they can be present in individual components, e.g. (b) [0049], that they can have been added to the mixtures of styrenated phenols with low molecular weight amines themselves [0049], that the component (b) contains a mixture of styrenated phenol with a low molecular weight amine [0033], that the component (a) contains epoxy compound(s) [0033], and that the 
Regarding claim 2, Grun teaches that the epoxy compound(s) are optionally an epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 [0064] and are optionally a polyglycidyl ether of bisphenol F or bisphenol A [0044], which optionally reads on wherein the one or more liquid epoxy resins in the first part comprises a reaction product of epichlorohydrin with bisphenol A as claimed.
Grun does not teach a specific embodiment wherein the one or more liquid epoxy resins in the first part comprises a reaction product of epichlorohydrin with bisphenol A. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Grun’s epoxy resin based on bisphenol A having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175, such that it is a polyglycidyl ether of bisphenol A, as Grun’s epoxy compound(s) in Grun’s component (a), which would read on wherein the one or more liquid epoxy resins in the first part comprises a reaction product of epichlorohydrin with bisphenol A as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the epoxy resin based on bisphenol A having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 is beneficial for being a suitable species of epoxy resin for the epoxy compound(s) [0064] in component (a) [0033] and that epoxy resins present in component (A) are preferably polyglycidyl ethers of especially bisphenol A [0044]. 

Grun does not teach a specific embodiment wherein the one or more liquid epoxy resins in the first part comprises a reaction product of epichlorohydrin with bisphenol A and a reaction product of epichlorohydrin with bis-phenol A and bis-phenol F. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Grun’s epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175, such that it is a mixture of a polyglycidyl ether of bisphenol F and a polyglycidyl ether of bisphenol A, as Grun’s epoxy compound(s) in Grun’s component (a), which would read on wherein the one or more liquid epoxy resins in the first part comprises a reaction product of epichlorohydrin with bisphenol A and a reaction product of epichlorohydrin with bis-phenol A and bis-phenol F as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 is beneficial for being a suitable species of epoxy resin for the epoxy compound(s) [0064] in component (a) [0033] and that epoxy resins present in component (A) are preferably polyglycidyl ethers 
Regarding claim 4, Grun teaches that a filler can be present in one or both components of the two-component kit [0047].
Grun does not teach that the second part further comprises glass fibers. However, Kasemi teaches a glass fiber [0090] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-aminocyclohexyl)methane [0036], wherein the at least one epoxy resin is optionally a polyepoxide liquid resin [0070], wherein the auxiliary or additive optionally comprises [0085] an inorganic filler [0089], wherein the auxiliary or additive optionally comprises [0085] an accelerator [0092], wherein the composition can be used as an anchoring adhesive [0119]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kasemi’s glass fiber to modify Grun’s component (b) in Grun’s two-component kit, which would read on wherein the second part further comprises glass fibers as claimed. One of ordinary skill in the art would have been motivated to do so because Kasemi teaches that the glass fiber is beneficial for being fibers [0090] and an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component 
Regarding claims 5-6, Grun teaches that the two-component kit contains components (a) and (b) [0034], that a filler can be present in one or both components of the two-component kit [0047], and that the filler is optionally quartz powder [0048], which optionally reads on wherein the first part further comprises quartz as claimed, wherein the quartz is flour grade quartz as claimed.
Grun does not teach a specific embodiment wherein the first part further comprises quartz and that the quartz is flour grade quartz. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious 
Regarding claim 7, Grun teaches that a further additional ingredient for an individual component of the composition is optionally a coloring additive that is a pigment [0049] and that such further additional ingredients can be present, in total, in proportions by weight of in total from 0 to 30%, based on the total curable substance [0049].
Grun does not teach that the titanium dioxide comprises 0.5 to 2% w/w of the first part. However, Kasemi teaches a pigment that is titanium dioxide [0091] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-aminocyclohexyl)methane [0036], wherein the at least one epoxy resin is 
Regarding claim 8, Grun teaches that a filler can be present in one or both components of the two-component kit [0047], that the proportion of filler is from 0 to 90% by weight [0047], and the two-component kit contains components (a) and (b) [0034].
Grun does not teach that the ceramic microspheres of the second part comprise 6 to 25% w/w of the second part. However, Hibben teaches ceramic microspheres that are filler that are present in an adhesive composition [0033] that further comprises a first composition that comprises a reactive resin monomer [0009] that is optionally an epoxy 
Regarding claim 9, Grun teaches that a filler can be present in one or both components of the two-component kit [0047], that the proportion of filler is from 0 to 90% by weight [0047], and the two-component kit contains components (a) and (b) [0034].
Grun does not teach that the glass fibers comprise 4 to 15% w/w of the second part. However, Kasemi teaches a glass fiber [0090] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-aminocyclohexyl)methane [0036], wherein the at least one epoxy resin is optionally a polyepoxide liquid resin [0070], wherein the auxiliary or additive optionally comprises [0085] an inorganic filler [0089], wherein the auxiliary or additive optionally comprises [0085] an accelerator [0092], wherein the composition can be used as an anchoring adhesive [0119]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kasemi’s glass fiber to modify Grun’s component (b) in Grun’s two-component kit and to optimize the proportion of Kasemi’s 
Regarding claim 10, Grun teaches that a filler can be present in one or both components of the two-component kit [0047], that the proportion of filler is from 0 to 90% by weight [0047], and the two-component kit contains components (a) and (b) [0034].
Grun does not teach that the ceramic microspheres of the first part comprise 3 to 8% w/w of the first part. However, Hibben teaches ceramic microspheres that are filler that are present in an adhesive composition [0033] that further comprises a first composition that comprises a reactive resin monomer [0009] that is optionally an epoxy acrylate resin, an epoxy methacrylate resin [0016], or glycidyl methacrylate [0020], that the adhesive composition further comprises a second composition comprising a curing agent [0009], that the adhesive composition optionally further comprises an accelerant [0030], and that the adhesive composition optionally further comprises a pigment [0037]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hibben’s ceramic microspheres to modify Grun’s component (a) and Grun’s component (b) in Grun’s two-component kit, to optimize the proportion of Hibben’s ceramic microspheres in Grun’s component (b) to be from 6 to 25% by weight of Grun’s component (b), and to optimize the proportion of Hibben’s ceramic microspheres in Grun’s component (a) to be from 3 to 8% by weight of Grun’s component (a), which would read on wherein the ceramic microspheres of the .

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 2015/0307702 A1) in view of Hibben (US 2015/0020965 A1, cited in IDS) and Kasemi et al. (US 2015/0344615 A1, cited in IDS).

Grun does not teach a specific embodiment wherein the one or more epoxy resins in the first part are two liquid epoxy resins comprising oxirane, 2,2’-((1-methylethylidene)bis(4,1-phenyleneoxiymethylene))bis-, homopolymer and another liquid epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Grun’s epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175, such that it is a mixture of a polyglycidyl ether of bisphenol F and a polyglycidyl ether of bisphenol A, as Grun’s epoxy compound(s) in Grun’s component (a), which would read on wherein the one or more epoxy resins in the first part are two liquid epoxy resins comprising oxirane, 2,2’-((1-methylethylidene)bis(4,1-phenyleneoxiymethylene))bis-, homopolymer and another liquid epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 is beneficial for being a suitable species of epoxy resin for the epoxy compound(s) [0064] in component (a) [0033] and that epoxy resins present in component (A) are preferably polyglycidyl ethers of especially bisphenol F or bisphenol A, or mixtures of two or more of those compounds [0044].
Grun does not teach that the first part further comprises ceramic microspheres and that the second part further consists essentially of ceramic microspheres. However, Hibben teaches ceramic microspheres that are filler that are present in an adhesive composition [0033] that further comprises a first composition that comprises a reactive 
Grun does not teach that the first part further comprises titanium dioxide. However, Kasemi teaches a pigment that is titanium dioxide [0091] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-aminocyclohexyl)methane [0036], wherein the at least one epoxy resin is optionally a polyepoxide liquid resin [0070], wherein the auxiliary or additive optionally comprises [0085] an inorganic filler [0089], wherein the auxiliary or additive optionally comprises [0085] an accelerator [0092], wherein the composition can be used as an anchoring adhesive [0119]. Grun and Kasemi are analogous art because both references are in the same field of endeavor of an adhesive composition consisting essentially of a first part comprising one or more epoxy resins that are optionally one or more liquid epoxy resins, optionally a filler, and optionally a pigment, and a second part consisting essentially of an amine that is a hardener or curing agent, optionally an accelerator, and optionally a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kasemi’s pigment that is titanium dioxide to modify Grun’s component (a) in Grun’s two-component kit, which would read on wherein the first part further comprises titanium 
Grun does not teach a specific embodiment wherein the amines in the second part are 1,3-cyclohexanedimethanamine, 1-(1-piperazinyl)-2-aminoethane, and bis(4-
Grun does not teach a specific embodiment wherein the second part further consists essentially of salicylic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s curing catalyst that is salicylic acid to modify Grun’s component (b), which would read on wherein the second part further consists essentially of salicylic acid as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for catalyzing curing when Grun’s two-component kit is used and for preventing reaction of Grun’s epoxy compound(s) during storage because Grun teaches that the two-component kit contains components (a) and (b) [0034], that a further additional ingredient for an individual component of the composition is optionally a curing catalyst that is salicylic acid [0049], that they can be present in individual components, e.g. (b) [0049], that they can have been added to the mixtures of styrenated phenols with low molecular weight amines themselves [0049], that the component (b) contains a mixture of styrenated phenol with a low molecular weight amine [0033], that the component (a) contains epoxy compound(s) [0033], and that the components (a) and (b) are capable of reacting with one another, are contained in such a way that they are unable to react with one another during storage, and are contained in such a way that they do not come into contact with one another prior to use [0034].

Grun does not teach a specific embodiment wherein the first part further comprises quartz and that the quartz is flour grade quartz. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s filler that is quartz powder to modify Grun’s component (a), which would read on wherein the first part further comprises quartz as claimed, wherein the quartz is flour grade quartz as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the filler that is quartz powder is beneficial for being a filler [0048], that the filler can be present in one or both components of the two-component kit [0047], and that the two-component kit contains the components (a) and (b) [0034], which means that using Grun’s filler that is quartz powder to modify Grun’s component (a) would have been beneficial for reinforcing Grun’s component (a) and for modifying mechanical properties of Grun’s component (a).
Regarding claims 14-15, Grun teaches that the two-component kit contains components (a) and (b) [0034], that a filler can be present in one or both components of the two-component kit [0047], and that the filler is optionally quartz powder [0048], which optionally reads on wherein the second part further comprises quartz as claimed, wherein the quartz is flour grade quartz as claimed.

Regarding claim 16, Grun teaches that a filler can be present in one or both components of the two-component kit [0047].
Grun does not teach that the second part further comprises glass fibers. However, Kasemi teaches a glass fiber [0090] that is an auxiliary or additive in an epoxy resin composition [0085] that is optionally a two-component composition consisting of a resin component containing at least one epoxy resin and a curing agent component containing a curing agent [0103], wherein the auxiliary or additive can be present as part of the resin or the curing agent component [0104], wherein the curing agent optionally contains at least one polyamine [0034] that is [0035] 1,3-bis(aminomethyl)-cyclohexane [0036], N-(2-aminoethyl)piperazine [0040], and/or bis(4-
Regarding claim 17, Grun teaches that the component (a) contains epoxy compound(s) [0033], wherein the epoxy compound(s) are optionally an epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 [0064] and are optionally a polyglycidyl ether of novolak, bisphenol F or bisphenol A, or mixtures of two or more of those compounds [0044], which optionally reads on wherein the liquid epoxy resin comprises a high viscosity epoxy Novolac resin as claimed.
Grun does not teach a specific embodiment wherein the liquid epoxy resin comprises a high viscosity epoxy Novolac resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Grun’s epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 and Grun’s polyglycidyl ether of novolak, such that Grun’s epoxy resin based on bisphenol A/F is a mixture of a polyglycidyl ether of bisphenol F and a polyglycidyl ether of bisphenol A, as Grun’s epoxy compound(s) in Grun’s component (a), which would read on wherein the liquid epoxy resin comprises a high viscosity epoxy Novolac resin as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 is beneficial for being a suitable species of epoxy resin for the epoxy compound(s) [0064], that the polyglycidyl ether of novolak is beneficial for being a suitable species of 
Regarding claim 18, Grun teaches that a filler can be present in one or both components of the two-component kit [0047], that the proportion of filler is from 0 to 90% by weight [0047], and the two-component kit contains components (a) and (b) [0034].
Grun does not teach that the ceramic microspheres of the second part is 6 to 10% w/w of the second part. However, Hibben teaches ceramic microspheres that are filler that are present in an adhesive composition [0033] that further comprises a first composition that comprises a reactive resin monomer [0009] that is optionally an epoxy acrylate resin, an epoxy methacrylate resin [0016], or glycidyl methacrylate [0020], that the adhesive composition further comprises a second composition comprising a curing agent [0009], that the adhesive composition optionally further comprises an accelerant [0030], and that the adhesive composition optionally further comprises a pigment [0037]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hibben’s ceramic microspheres to modify Grun’s component (a) and Grun’s component (b) in Grun’s two-component kit, and to optimize the proportion of Hibben’s ceramic microspheres in Grun’s component (b) to be from 6 to 10% by weight of Grun’s component (b), which would read on wherein the ceramic microspheres of the second part is 6 to 10% w/w of the second part as claimed. One of ordinary skill in the art would have been motivated to do so because Hibben teaches that the ceramic microspheres are beneficial for being fillers that both impart 
Regarding claim 19, Grun teaches that the component (a) contains epoxy compound(s) [0033], wherein the epoxy compound(s) are optionally an epoxy resin based on bisphenol A/F having a viscosity of 6000-8000 mPas/25°C and an epoxy equivalent of 175 [0064] and are optionally a polyglycidyl ether of novolak, bisphenol F or bisphenol A, or mixtures of two or more of those compounds [0044], wherein the proportion of the epoxy compound(s) in the epoxy component (a) is >0 to 100% [0044], which reads on wherein the high viscosity epoxy Novolac resin comprises 0 to less than 100% w/w of the first part.

Regarding claim 20, Grun teaches that the two-component kit contains components (a) and (b) [0034], that a filler can be present in one or both components of the two-component kit [0047], that the filler is optionally quartz powder [0048], and that the proportion of fillers is from 0 to 90% by weight [0047], which optionally reads on wherein the quartz of the second part is 0 to less than 100% w/w of the second part.
Grun does not teach a specific embodiment wherein the quartz of the second part is 18 to 30% w/w of the second part. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s filler that is quartz powder to modify Grun’s component (b), and to optimize the proportion of Grun’s filler that is quartz powder in Grun’s component (b) to be from 18 to 30% by weight of Grun’s component (b), which would read on wherein the quartz of the second part is 18 to 30% w/w of the second part as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the filler that is quartz powder is beneficial for being a filler [0048], that the filler can be present in one or both components of the two-component kit [0047], that the proportion of fillers is from 0 to 90% by weight [0047], and that the two-component kit contains the components (a) and (b) [0034], which means that using Grun’s filler that is quartz powder to modify Grun’s 

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 12/17/2021, with respect to the rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Kasemi et al. (US 2015/0344615 A1, cited in IDS) in view of Hibben (US 2015/0020965 A1, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5-7, filed 12/17/2021, with respect to the rejection of claims 3-10 under 35 U.S.C. 103 as being unpatentable over Kasemi et al. (US 2015/0344615 A1, cited in IDS) in view of Hibben (US 2015/0020965 A1, cited in IDS) as applied to claim 1, and further in view of Kramer et al. (US 2007/0105983 A1, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5-7, filed 12/17/2021, with respect to the rejection of claims 11-20 under 35 U.S.C. 103 as being unpatentable over Kasemi et al. (US 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID T KARST/Primary Examiner, Art Unit 1767